DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words and does not end with a period.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11: The amount of component [B] and the of a crystalline component do not have units.  The claim states “comprising 20 by mass” and “80 by mass”.  It is unclear if this is intended to be 20 parts by mass, 20% by mass, 20 grams by mass, etc. For the purpose of further examination, it is taken to be parts by mass.
Regarding claim 14: The term “type” in claim 14 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2008/0032154) in view of Simmons et al. (US 2017/0267808).
Regarding claim 11: Akatsuka et al. taches an epoxy resin composition (abstract) for fiber reinforced composite materials (para. 65) comprising a crystalline epoxy resin (para. 5) and a crystalline amine hardener such as diaminodiphenylmethane or diaminodiphenylsulfone (para. 55).  Since both the resin and the curing agent components are crystalline there is 100% by mass crystalline component per 100 by mass of the composition. Akatsuka et al. teaches the melting point of the epoxy resin is 80-150 °C (para. 48). The melting point of diaminodiphenylmethane is 89 °C and the melting point of diaminodiphenylsulfone is 175-177 °C.  Therefore, the difference in melting points between components [A] and [B] can be between 0 and 50 °C.
Akatsuka et al. does not teach the amount of curing agent. However, Simmons et al. teaches a similar composition where the crystalline amine hardener is used in an amount of 20-30 wt% (para. 38). Akatsuka et al. and Simmons et al. are analogous art since they are both concerned with the same field of endeavor, namely crystalline epoxy resins cured with crystalline amine hardeners.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of crystalline amine hardener of Simmons et al. in the composition of Akatsuka et al. and would have been motivated to do so in order to provide adequate curing of the composition, as evidenced by Simmons et al. (para. 37).
Regarding claim 12: Akatsuka et al. teaches a bifunctional crystalline epoxy resin (para. 8).
Regarding claim 13: Akatsuka et al. teaches crystalline amine hardeners such as diaminodiphenylmethane or diaminodiphenylsulfone (para. 55), which are bifunctional crystalline amine hardeners.
Regarding claim 14: Akatsuka et al. teaches a bisphenol epoxy resin (para. 8).
Regarding claim 15: Akatsuka et al. teaches the amount of the curing agent to be used is in the range of 0.7-1.2 equivalents per equivalent of the epoxy group of the epoxy resin (para. 56), which overlaps the claimed range.
Regarding claim 16: Akatsuka et al. teaches a crystalline curing accelerator such as an imidazole (para. 57).
Regarding claims 18 and 19: Akatsuka et al. teaches the composition as set forth above. Not disclosed is a preform comprising the epoxy resin composition and a dry reinforcing-fiber base.  However, Simmons et al. teaches a prepreg, which is the composition impregnated into a fiber base (para. 62).  Prior to impregnation, the fibers were un-impregnated, or dry.  At the time of the invention a person having ordinary skill in the art would have found it obvious to have a dry fiber base and would have been motivated to do so since a dry fiber base is the first step to form a prepreg.  Once the prepreg is impregnated, it is cured (para. 62).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2008/0032154) in view of Simmons et al. (US 2017/0267808) as applied to claims 11 and 19 and in view of Ueno et al. (JP 2016/084451 using the translated abstract provided with the IDS for citations below).
Regarding claims 17 and 20: Akatsuka et al. teaches the basic claimed composition as set forth above. Not disclosed is that in the cured state, the glass transition temperature and rubbery state elastic modulus satisfies the claimed equation. However, Ueno et al. teaches 0.19X – 31.5 ≤ Y ≤ 0.19 X -27, which overlaps the claimed formula at many points.  At the time of the invention a person having ordinary skill in the art would have found it obvious to satisfy the formula of Ueno et al. and would have been motivated to do so to provide a fiber reinforced composite material excellent in tensile strength, compressive strength and interlaminar toughness.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767